Punch TV Studios, Inc. 1123 Redondo Boulevard, Suite 200 Inglewood, California 90302 PunchTVStudios.com February 24, 2016 United States Security & Exchange Commission Division of Corporate Finance treet, N.E. Washington, DC 20549 Attention: Melissa Gilmore Andrew Mew Donald Field Justin Dobbie Re: Punch TV Studios, Inc. Form 1-A Registration Statement (Registration no. 024-10491) Originally filed on October 26, 2015, as amended. Request for Qualification Requested Date:February 29, 2016 Requested Time:2:00 PM Eastern Time Ladies and Gentlemen: Punch TV Studios, Inc. (the “Registrant”) hereby requests that the Securities and Exchange Commission (the “Commission”) take appropriate action to qualify the above-captioned Registration Statements on Form 1-A qualified at the “Requested Date” and “Requested Time” set forth above or as soon thereafter as practicable. The Registrant hereby authorizes Abel R. Coombs, Esq. Registrant’s outside counsel, to orally modify or withdraw this Qualification Request. Registrant hereby acknowledges that: · Should the Commission of the staff, acting pursuant to delegated authority, qualify the filing, it does not foreclose the Commission from taking anyaction with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, qualify the filing, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the company may not assert staff comments and/or qualifications as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. The Registrant requests that it be notified of such qualification by telephone call to Mr. Joseph Collins at 909.486.4742. Sincerely, Punch TV Studios, Inc. By: /s/ Joseph Collins, Jr. Joseph Collins, Jr. Chief Executive Officer
